STEPHENSON, J., with whom RUSSELL and WHITING, JJ.,
join, concurring in part and dissenting in part.
I agree that Williams is a volunteer. Thus, I also would affirm the judgment in favor of the Clerk.
I reach an opposite result, however, in the legal malpractice action. In that action, Williams alleged, inter alia, that the Consolvo Firm failed to advise him that he would be a volunteer if he made payments to the Altmans. Whether the Consolvo Firm violated the appropriate standard of care and thereby damaged Williams are factual issues which cannot be resolved by a court without considering expert testimony.
I believe, therefore, that the trial court erred in granting summary- judgment in favor of the Consolvo Firm. Accordingly, I would reverse the judgment as it relates to the Consolvo Firm and remand the malpractice action for a trial on the merits.